Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 12 August 2021. Claims 1, 4-6 and 8-9 are pending and have been considered as follows. Claims 2, 3, 7 and 10 are cancelled.
Response to Arguments
	Applicant has amended the claims to avoid using the terms which were interpreted under 35 USC 112(f) such as “acquisition unit” in claims 1 and 9, “sensor unit” in claims 1 and 9, “extraction unit” in claims 1, 3-6 and 9 and “processing unit” in claims 1, 7 and 9 as set forth in the office action of 13 May 2021. 
	Applicant’s arguments and amendments with respect to the rejection of the claims 5-9 under 35 USC 112(b) as set forth in the office action of 13 May 2021 have been considered and are persuasive. Therefore, the rejection of the claims 5-9 under 35 USC 112(b) as set forth in the office action of 13 May 2021 has been withdrawn.
	Applicant’s arguments and amendments with respect to the rejection of the claim 4 under 35 USC 112(b) as set forth in the office action of 13 May 2021 have been considered and are NOT persuasive. Applicant has not amended claim 4 in a way to overcome the 112(b) rejection on record as set forth in the office action of 13 May 2021 in regards to the recited limitation “the length of the road surface line in the first direction” lacking proper antecedent basis. See 35 USC 112(b) below.
Double Patenting rejection of the claims 1-9 as set forth in the office action of 13 May 2021 have been considered and are persuasive. Therefore, the Double Patenting rejection of the claims 1-9 as set forth in the office action of 13 May 2021 has been withdrawn.
Applicant’s arguments and amendments with respect to the rejection of the claims 1, 4-6 and 8-9 under 35 USC 103 as set forth in the office action of 13 May 2021 have been considered and are persuasive. Therefore, the rejection of the claims 1, 4-6 and 8-9 under 35 USC 103 as set forth in the office action of 13 May 2021 has been withdrawn.
Applicant’s arguments and amendments with respect to the rejection of the claims 1-9 under 35 USC 101 as set forth in the office action of 13 May 2021 have been considered and are NOT persuasive. Specifically, Applicant argues:
Applicant respectfully submits that this amendment adds the necessary degree of specificity to the independent claim 1, 8, and 9 to integrate the alleged abstract idea into a practical application and satisfy of the Step 2A of the patent eligibility analysis. Specifically, the claims recite a specific manner of detecting surface lines of a road surface on which a moveable object, loaded with the measurement device as claimed, travels, such that a range in which a surface line is predicted to be detected is adjusted according to the situation of the movable body (e.g., according to accuracy of a predicted own position). See para. [0005]-[0006] and [0016]-[0022] and FIG. 6 of the application as published. As described in the application as filed, the claimed combination of features provide a specific improvement over prior art systems (e.g., preventing deterioration of accuracy in estimating an own vehicle position), resulting in an improved detection of surface line positions and estimation of a position of the moveable body. Accordingly, Applicant respectfully submits that amended claims 1, 8, and 9 recite patent eligible subject matter pursuant to 35 U.S.C. § 101. In addition, Applicant submits that the newly6 Application No. 16/615,091 Attorney Docket No. 124862-0034US01recited features of claims 1, 8, and 9 add an inventive concept to the amended claims such that the claims also satisfy Step 2B of the analysis. This provides an additional reason for patent eligibility of the amended claims 1, 8, and 
	
The Examiner’s Response:
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees. The recited limitation “from the extracted data corresponding to the predetermined range, [detect/detecting] a position of the road surface line and [estimate/estimating] a position of the measurement device based on the determined position of the road surface line” are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data collected/extracted and determining information from the collected/extracted data. This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 1, 8 and 9 do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. For example, “[acquire/acquiring] output data from a sensor for detecting a surface line on a road surface; [extract/extracting], from the output data, data corresponding to a predetermined range of the road surface at a predetermined positional relation to a predicted own position of the measurement device” are recited at a high level of generality (i.e., as a general means of acquiring data and extracting from the data using sensor(s) and unit(s)), and amount to mere data gathering, which is a form of insignificant extra-solution activity; “wherein the predetermined range is changed in a first direction in accordance with an accuracy of the predicted own position in the first 
Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  “the own position” appears to be a typographical error and should be “the predicted own position”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  “the accuracy of the own position” appears to be a typographical error and should be “the accuracy of the predicted own position in the first direction” (to be consistent with changes/amendments made to claims 1 and 4).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the road surface line” in line 12. There is insufficient antecedent basis for such limitation in the claim since the previous limitation in line 6 of claim 1 is recited as “a surface line” which appears to be a typographical error due to the rest of the claims and the other two independent claims. Therefore, Examiner suggests amending “a surface line” in line 6 of claim 1 to instead recite “a road surface line”.

Claims 1, 8 and 9 are indefinite because of the recited limitation “a predetermined range of the road surface” in line 8 of claim 1, in line 6 of claim 8 and in line 7 of claim 9. It is unclear, to the Examiner, what exactly Applicant means by a predetermined range of the road surface. Based on Applicant’s specification (e.g. paragraph [0043]), Examiner suggests amending “a predetermined range of the road surface” to instead recite “a predetermined range of the road surface line”.

Claims 1, 8 and 9 recite the limitation “the determined position of the road surface line”. There is insufficient antecedent basis for such limitation in the claim since the previous limitation recites “detect a position of the road surface line”; therefore, it is unclear, to the Examiner, if the determined position is the same as the detected position or not. Examiner suggests amending “the determined position of the road surface line” to instead recite “the detected position of the road surface line”.

Claim 4 is indefinite because of the recited limitation “wherein the length of the predetermined range is changed in the first direction in accordance with the length of the road surface line in the first direction and the accuracy of the own position in the first direction”. It is unclear, to the Examiner, whether the length of the predetermined range being changed in the first direction in accordance with the length of the road surface line in the first direction and the accuracy of the own position in the first direction is the same as and/or in any way connected to the predetermined range being changed in a first direction in accordance with an accuracy of the predicted own position in the first direction previously recited in claim 1 or not. This confusion/indefiniteness is created since claim 1 does not specify that it is the length of the predetermined range which is being changed in a first direction in accordance with an accuracy of the predicted own position in the first direction and claim 4’s limitations make it appear as if it is referring back to a known/recited limitation in claim 1. 
Claim 4 recites the limitations “the length of the predetermined range” and “the length of the road surface line in the first direction”. There is insufficient antecedent basis for such limitations in the claim.

Claim 5 recites the limitations “the length of the predetermined range”. There is insufficient antecedent basis for such limitation in the claim.

Claim 6 is rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6 and 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 8 and 9 recite “from the extracted data corresponding to the predetermined range, [detect/detecting] a position of the road surface line and [estimate/estimating] a position of the measurement device based on the determined position of the road surface line”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data acquired/collected/extracted and determining information from the acquired/collected/extracted data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the data could determine the various information therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim 1) that the various steps are being executed in a device does not take the limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 1, 8 and 9 “[acquire/acquiring] output data from a sensor for detecting a surface line on a road surface; [extract/extracting], from the output data, data corresponding to a predetermined range of the road surface at a predetermined positional relation to a predicted own position of the measurement device … wherein the predetermined range is changed in a first direction in accordance with an accuracy of the predicted own position in the first direction, the first direction crossing a longitudinal direction of the road surface line and wherein the measurement device is loaded on a movable body traveling on the road surface”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (4-6) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 1, 4-6 and 8-9 are rejected under 35 USC 101, and thus are ineligible.

Allowable Subject Matter
Claims 1, 4-6 and 8-9 would be allowable if rewritten or amended to overcome the claim objections, the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection(s) under 35 U.S.C. 101 as set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 

The closest prior art of Yamaguchi (US20180172455A1) teaches an own position estimation device detecting a landmark position of a landmark existing around a mobile body, detects a movement amount of the mobile body, and accumulates, as pieces of landmark position data, landmark positions each obtained by moving the detected landmark position by the movement amount. The device then acquires map information including landmark positions of landmarks existing on a map by the controller, matches the pieces of landmark position data in a certain range with the landmark positions included in the map information, and estimates the own position of the mobile body, the certain range being set based on movement records of the mobile body traveling to a current position.
Further, Okada (US20100061591A1) teaches an object recognition device detecting a position of a vehicle based on a running path obtained by GPS, vehicle speed, steering angle, etc., and also detects the position of the vehicle based on a result of recognition of an object obtained using a captured image of a camera. The 

In regards to independent claims 1, 8 and 9; Yamaguchi and Okada taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

[extract/extracting], from the output data, data corresponding to a predetermined range of the road surface at a predetermined positional relation to a predicted own position of the measurement device
from the extracted data corresponding to the predetermined range, [detect/detecting] a position of the road surface line and [estimate/estimating] a position of the measurement device based on the determined position of the road surface line
wherein the predetermined range is changed in a first direction in accordance with an accuracy of the predicted own position in the first direction, the first direction crossing a longitudinal direction of the road surface line 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/S.M./Examiner, Art Unit 3667       

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667